Exhibit 10.1

 

CONFIDENTIAL

Execution Version

 

[g115631kk01i001.jpg]

 

May 7, 2012

 

Lane Five Capital Management, LLC

1122 Kenilworth Drive, Suite 313
Towson, Maryland 21204

Attention:  Lisa O’Dell Rapuano

 

3K Limited Partnership

20 Custom House Street, Suite 610

Boston, Massachusetts 02110

Attention:  Peter H. Kamin

 

Re:  Cooperation Agreement

 

This letter constitutes the agreement (this “Agreement”) between Ambassadors
Group, Inc., a Delaware corporation (the “Company”), on the one hand, and Lane
Five Partners LP, a Delaware limited partnership (the “Fund”), Lane Five Capital
Management LP, a Delaware limited partnership (the “Investment Manager”), Lane
Five Capital Management, LLC, a Maryland limited liability company (“IM GP”),
Lane Five Partners GP LLC, a Delaware limited liability company (the “General
Partner”), Lisa O’Dell Rapuano, a natural person (“Ms. Rapuano” and, together
with the Fund, the Investment Manager, IM GP and the General Partner, “Lane Five
Parties”), 3K Limited Partnership, a Delaware limited partnership (“3K”) and
Peter H. Kamin, a natural person (“Mr. Kamin” and together with 3K, the “Kamin
Parties”), on the other hand, with respect to the matters set forth below:

 

Board Matters

 

1.                                      The board of directors of the Company
(the “Board”) shall (a) accept the resignation from the Board of one member of
the class of directors whose term expires at the 2014 Annual Meeting, such
resignation to be effective immediately following completion of the 2012 Annual
Meeting and (b) appoint Mr. Kamin, effective upon completion of the 2012 Annual
Meeting, to fill the Board vacancy created by such resignation.  The Company
covenants and agrees that it shall deliver to the Fund prior to the 2012 Annual
Meeting a copy of such resignation letter from a member of the class of
directors whose term expires at the 2014 Annual Meeting, which shall be
effective upon the conclusion of the 2012 Annual Meeting. The Company
acknowledges and agrees that the resignation prior to the 2012 Annual Meeting of
a Board member of the class of directors whose term expires at the 2014 Annual
Meeting constitutes a material inducement to the Investor Parties to enter into
this Agreement and that without such resignation the Investor Parties would not
have entered into this Agreement. Conditioned upon Mr. Kamin joining the Board,
the Board shall appoint Mr. Kamin, effective upon completion of the 2012 Annual
Meeting and for a term that expires no earlier than the conclusion of the 2013
Annual Meeting, to serve as a member of the Audit Committee of the

 

--------------------------------------------------------------------------------


 

Board; provided that at all such times he meets all independence and other
applicable standards under the rules of the NASDAQ Stock Market and the
Securities and Exchange Commission (the “SEC”) and applicable provisions of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).  The Company
represents that no amendment to the charter of the Audit Committee is
contemplated as of the date of this Agreement.  If Mr. Kamin shall resign from
or be lawfully removed from the Board prior to the conclusion of the 2013 Annual
Meeting, then the Board shall fill such vacancy in accordance with its
certificate of incorporation and bylaws, and with the unanimous consent of the
Nominating Committee promptly following such unanimous consent from the
Nominating Committee.  The 2012 Annual Meeting shall be held by the Company no
later than June 10, 2012.  Except as expressly provided for in this Agreement,
no other resignations from the Board, or movements by directors between Board
classes, are contemplated as of the date of this Agreement.  The Company shall
determine whether it will recommend Mr. Kamin for election to the Board at the
2014 Annual Meeting in accordance with the same standards and practices that
apply to all other Board members being considered for re-election at such
meeting.

 

2.                                      The Company shall include Ms. Rapuano as
a nominee to the Board on the slate of three nominees to be unanimously
recommended by the Board in the Company’s proxy statement and on its proxy card
for election at the 2012 Annual Meeting for a term to expire at the 2015 Annual
Meeting.  Conditioned upon Ms. Rapuano joining the Board, the Board shall
appoint Ms. Rapuano, effective upon completion of the 2012 Annual Meeting and
for a term that expires no earlier than the conclusion of the 2013 Annual
Meeting, to serve as a member of both the Nominating Committee and the
Compensation Committee of the Board; provided that at all such times she meets
all independence and other applicable standards under the rules of the NASDAQ
Stock Market and the SEC and applicable provisions of the Exchange Act.  The
Company represents that no amendment to the charter of the Nominating Committee
or the Compensation Committee is contemplated as of the date of this Agreement. 
If Ms. Rapuano shall resign or be lawfully removed from the Board prior to the
conclusion of the 2013 Annual Meeting, then the Board shall (A) if Mr. Kamin is
a member of the Board at such time, promptly appoint him for a term that expires
no earlier than the conclusion of the 2013 Annual Meeting to the Nominating
Committee; provided that at all such times he meets all independence and other
applicable standards under the rules of the NASDAQ Stock Market and the SEC and
applicable provisions of the Exchange Act, and (B) shall fill such vacancy on
the Board in accordance with its certificate of incorporation and bylaws and
with the unanimous consent of the Nominating Committee promptly following such
unanimous consent from the Nominating Committee.

 

3.                                      The Company agrees that at least one
member of the slate of nominees to be recommended by the Board in the Company’s
proxy statement and on its proxy card for election at the 2013 Annual Meeting
shall be approved by the unanimous vote of all members of the Nominating
Committee of the Board; provided, however, that the provisions of this Section 3
shall automatically expire at any such time as: (i) the Investor Group
collectively beneficially owns less than 2.5% of the shares of the Company’s
common stock, $0.01 par value per share (the “Common Stock”) then-outstanding or
(ii) following the 2012 Annual Meeting a person (other than Ms. Rapuano and
Mr. Kamin) is elected to join the Board (as a member of a class other than the
class to be up for election at the 2013 Annual Meeting) with the unanimous vote
of all members of the Nominating Committee of the Board.  The Board agrees to
have the Nominating Committee interview Ms. Sharon van Wyk as a candidate for
election to the Board

 

2

--------------------------------------------------------------------------------


 

at the 2013 Annual Meeting if Ms. van Wyk is willing to be interviewed provided
however that nothing contained in this sentence shall obligate the Company, the
Board or the Nominating Committee to recommend Ms. van Wyk for election to the
Board at the 2013 Annual Meeting.

 

4.                                      From the date hereof until the
conclusion of the 2013 Annual Meeting, the Board shall not increase the size of
the Board to exceed 9 members unless, after the conclusion of the 2012 Annual
Meeting, unanimously agreed to by the Board.

 

5.                                      From the date hereof until the
conclusion of the 2013 Annual Meeting, the offices of the Chairman of the Board
and the Chief Executive Officer of the Company shall not be occupied by the same
person unless, after the conclusion of the 2012 Annual Meeting, unanimously
agreed to by the Board.

 

6.                                      The Board shall include and unanimously
recommend in the Company’s proxy statement and on its proxy card for the 2012
Annual Meeting that the Company’s stockholders vote in favor of Lane Five’s
proposal regarding the declassification of the Board set forth in its letter to
the Company dated January 13, 2012 (the “Proposal”) provided that the Investor
Parties acknowledge that no additional action with respect to such Proposal
needs to be taken by the Board prior to the completion of the 2012 Annual
Meeting.

 

7.                                      From the date hereof until the
conclusion of the 2013 Annual Meeting, the Board shall not delegate to any
committee or sub-committee any final decision making authority or final decision
making power that is not within the authority or power of such committee or
sub-committee as of the date of this Agreement unless: (i) required by law,
regulation or NASDAQ Stock Market rules or (ii) after the conclusion of the 2012
Annual Meeting unanimously approved by the Board.  The Company (a) represents
that as of the date of this Agreement no change to the membership of the Board
is contemplated from the date hereof until the conclusion of the 2012 Annual
Meeting except as contemplated by this Agreement and (b) agrees that during each
of Ms. Rapuano’s and Mr. Kamin’s tenure as Company directors, they shall be
given committee assignments and be considered for re-appointment of such
assignments subject to the same standards and practices that apply to all other
Board members in the assignment and re-appointment of committee memberships.

 

Proxy Contest Matters

 

8.                                      The Investor Parties hereby withdraw
(and agree they shall not resubmit or pursue in any manner, other than to inform
the SEC of the withdrawal of) their letter to the Company dated February 23,
2012 providing notice of their intent to nominate persons for election as
directors at the 2012 Annual Meeting (the “Nomination Notice”) as well as their
letter to the Company dated March 7, 2012 demanding books and records pursuant
to Section 220 of the Delaware General Corporation Law (the “220 Demand
Letter”), and such Nomination Notice and 220 Demand Letter shall be of no
further force or effect.

 

9.                                      Each of the Investor Parties shall, and
shall cause its respective Affiliates and Associates to: (i) immediately cease
all efforts, direct or indirect, in furtherance of the Nomination Notice and any
related solicitation, including the preliminary proxy statement filed by certain
members of the Investor Group with the SEC on Schedule 14A on March 21, 2012

 

3

--------------------------------------------------------------------------------


 

(together with the Nomination Notice, the “Solicitation Materials”) and (ii) not
vote, deliver or otherwise use any proxies heretofore obtained in connection
with the Nomination Notice or any Solicitation Materials, if any.

 

Voting

 

10.                               The Investor Parties agree as follows:

 

a.                                      Each of the Lane Five Parties shall:

 

i.                                          from the date hereof through the
conclusion of the 2013 Annual Meeting, cause all Voting Securities (as defined
below) that it or any other member of the Lane Five Group owns (of record or
beneficially) or otherwise has the direct or indirect power to vote or to
control the voting of (whether by proxy or otherwise) (collectively, the “Lane
Five Voting Securities”) to be present for quorum purposes at each annual and
special meeting of stockholders of the Company held during such period;

 

ii.                                       at the 2012  Annual Meeting, vote or
cause the voting of all Lane Five Voting Securities (A) in favor of the election
of each nominee to the Board who has been nominated by the Board and (B) against
any stockholder proposal that has not been recommended by the Board; and

 

iii.                                    at the 2012 Annual Meeting, not execute
any written consent solicited by any Company stockholder in connection with any
proposal that has not been recommended by the Board.

 

b.                                      Each of the Kamin Parties shall:

 

i.                                          from the date hereof through the
conclusion of the 2013 Annual Meeting, cause all Voting Securities that it or
any other member of the Kamin Group owns (of record or beneficially) or
otherwise has the direct or indirect power to vote or to control the voting of
(whether by proxy or otherwise) (collectively, the “Kamin Voting Securities” and
together with the Lane Five Voting Securities, the “Investor Voting Securities”)
to be present for quorum purposes at each annual and special meeting of
stockholders of the Company held during such period;

 

ii.                                       at the 2012 Annual Meeting, vote or
cause the voting of all Kamin Voting Securities (A) in favor of the election of
each nominee to the Board who has been nominated by the Board and (B) against
any stockholder proposal that has not been recommended by the Board; and

 

iii.                                    at the 2012 Annual Meeting, not execute
any written consent solicited by any Company stockholder in connection with any
proposal that has not been recommended by the Board.

 

4

--------------------------------------------------------------------------------


 

Standstill

 

11.                               From the date hereof until the conclusion of
the 2013 Annual Meeting (which will be held no later than 13 months after the
2012 Annual Meeting), each of the Investor Parties shall not, and shall cause
each of its Affiliates and Associates not to, in any way or in any capacity,
directly or indirectly:

 

a.                                      make, or in any way participate in
(other than to vote Investor Voting Securities in accordance with Section 10) or
encourage, any “solicitation” (as such term is used in the proxy rules of the
SEC) of proxies or consents with respect to the election or removal of directors
or any other matter or proposal; or seek to advise, encourage or influence any
Person with respect to the voting of or submission of consents with respect to
any Voting Securities;

 

b.                                      initiate or make any proposal to be
voted upon or the subject of consents to be delivered by holders of Voting
Securities, whether made pursuant to the rules under the Exchange Act, the
Company’s bylaws or otherwise, or cause or encourage any Person to initiate or
make any such proposal; or otherwise conduct or participate in (other than to
vote Investor Voting Securities in accordance with Section 10) any type of
referendum (whether binding or non-binding) with respect to the Company;

 

c.                                       seek, alone or in concert with others,
to call or to request the calling of a special meeting of the stockholders of
the Company (including by granting any other Person a proxy or consent to call a
special meeting); or make a request for, or take any action to obtain or retain,
any list of the Company’s stockholders or other similar Company records;

 

d.                                      seek election or appointment to, or
representation on, or nominate or propose the nomination of any candidate to,
the Board, or seek the removal of any member of the Board, or a change in the
composition or size of the Board except as specifically contemplated in Sections
1 through 3 of this Agreement;

 

e.                                       form, join or in any way participate in
any partnership, limited partnership, syndicate or other group (including any
group of Persons that would be treated as a single “person” under
Section 13(d) of the Exchange Act) with respect to any Voting Securities, except
for the group that may be formed by the Investor Group as a result of this
Agreement;

 

f.                                        deposit any Voting Securities it
beneficially owns in any voting trust, or enter into any voting agreement, proxy
or other similar arrangement with respect to any Voting Securities, or take any
other action that would limit or otherwise restrict its ability to vote or cause
to be voted the Voting Securities it beneficially owns in accordance with
Section 10;

 

g.                                       act alone or in concert with others to
control or influence or seek to control or influence the management, Board,
operations or policies of the Company (none of which will limit the ability of
Ms. Rapuano or Mr. Kamin to act as members of the Board or any committee or
sub-committee in accordance with such person’s fiduciary duties as a member of
the Board);

 

h.                                      make any communication or announcement
stating how its Voting Securities will be voted (or the subject of a consent) or
the reasons therefor, including any such communication pursuant to
Rule 14a-1(l)(2)(iv) under the Exchange Act; or participate in, or take any
action pursuant to, any “stockholder access” proposal, whether implemented by
the SEC or otherwise;

 

5

--------------------------------------------------------------------------------


 

i.                                          acquire, offer or propose to
acquire, or agree to acquire (except by way of stock dividends, stock splits or
other distributions made to holders of any class of Voting Securities
generally), directly or indirectly, whether by purchase, tender or exchange
offer, through the acquisition of control of another Person, by joining a
partnership, limited partnership, syndicate or other group (including any group
of Persons that would be treated as a single “person” under Section 13(d) of the
Exchange Act) or otherwise, record or beneficial ownership of any Voting
Securities, if in any such case immediately after such acquisition either (A)
the Investor Group would in the aggregate beneficially own more than 14.99% of
the shares of Common Stock outstanding at such time or (B) either the Lane Five
Group or the Kamin Group would individually beneficially own more than 9.99% of
the shares of Common Stock outstanding at such time; provided that nothing
herein will require Voting Securities to be sold to the extent the Investor
Group, the Lane Five Group or the Kamin Group exceeds its ownership limits under
this paragraph as the result of a share repurchase or similar Company actions
that reduces the number of outstanding shares of Common Stock;

 

j.                                         seek, propose or make any statement
with respect to any merger, consolidation, business combination, tender or
exchange offer, sale or purchase of assets, sale or purchase of securities,
spin-off, dissolution, liquidation, restructuring, recapitalization or other
extraordinary transaction of or involving the Company or any of its
subsidiaries;

 

k.                                      make any public statement or public
disclosure regarding any intent, purpose, plan or proposal with respect to the
Board, the Company, its management, policies or affairs or any of its securities
or assets or this Agreement that would violate the provisions of this
Agreement.  For the avoidance of doubt, this Section 11(k) shall not limit Lane
Five’s right to otherwise communicate with its investors regarding Lane Five’s
view of and update on the investment and the progress of the position;

 

l.                                          enter into any arrangements,
understandings or agreements (whether written or oral) with, or advise, finance,
assist or encourage, any other Person in connection with any of the foregoing;
or make any investment in or enter into any arrangement with any other Person
that engages, or offers or proposes to engage, in any of the foregoing;

 

m.                                  otherwise take, or solicit, cause or
encourage others to take, any action that would violate any of the foregoing; or

 

n.                                      take any action challenging the validity
or enforceability of this Section 11 (other than if it terminates in accordance
with the terms of this Agreement), or request the Company or Board amend or
waive any provision of this Section 11 (provided, that a party of this Agreement
may make confidential requests to the Board to amend or waive any provision of
this Section 11, which the Board may accept or reject in its sole discretion, as
long as any such request is not publicly disclosed by any member of the Investor
Group and is made in a manner that does not require the public disclosure
thereof by the Company or any other Person).

 

For the avoidance of doubt, it is understood that nothing in this Agreement
limits (i) the Investor Group’s right to make statements (A) required by law,
regulation or legal process, or (B) in connection with a dispute covered by
Section 20 of this Agreement, or (ii) any director’s right to communicate with
independent counsel of his or her choosing.

 

6

--------------------------------------------------------------------------------


 

Term

 

12.                               This Agreement, including the covenants and
agreements contained in Section 11, shall become effective upon the execution of
this Agreement and terminate immediately upon completion of the 2013 Annual
Meeting (which shall be held no later than 13 months after the 2012 Annual
Meeting); provided, however, that notwithstanding such termination Sections
7(b), 13 and 14 shall remain in force for the terms specified therein.

 

Notwithstanding any other provision herein (including Section 27), this
paragraph and Sections 16 through 27 shall remain in force indefinitely, and all
parties hereto shall be liable for any breach of this Agreement with respect to
any period of time prior to the termination of this Agreement.

 

Miscellaneous

 

13.                               During the time that Mr. Kamin or Ms. Rapuano
serves as a director on the Board, Mr. Kamin and Ms. Rapuano, each on their own
behalf, agrees to comply (to the same extent all directors are obligated to do
so) with all policies, procedures, processes, codes, rules, standards and
guidelines applicable to members of the Board, including without limitation the
Company’s Code of Ethics and Conduct (including the applicable Company policies
referred to therein), confidentiality obligations and policies, conflicts of
interest policy, conflicts of interest procedure for directors, service on
outside boards policy, insider trading policy, Regulation FD policy, related
party transaction policies and procedures and corporate governance guidelines
(collectively, the “Policies”), all of which Policies are attached hereto as
Exhibit A.  The Company represents that no amendment to the Policies is
contemplated as of the date of this Agreement.

 

14.                               Each of the Investor Parties shall, and shall
cause its respective Affiliates and Associates to, refrain from disparaging,
impugning, or taking any action reasonably likely to damage the reputation of
the Company or its directors or officers, and the Company shall, and shall cause
its officers and directors to refrain from disparaging, impugning, or taking any
action reasonably likely to damage the reputation of any other party to this
Agreement; provided that the provisions of this Section 14 shall automatically
expire at the completion of the 2013 Annual Meeting.

 

15.                               Representations and Warranties

 

a.                                      Each Investor Party, severally but not
jointly, represents and warrants that this Agreement has been duly authorized,
executed and delivered by it and is a legal, valid and binding obligation of
such individual or entity, enforceable against such individual or entity in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles.

 

b.                                      The Lane Five Parties, jointly and
severally, represent and warrant that as of the date of this Agreement, the Lane
Five Group beneficially owns an aggregate of 1,189,000

 

7

--------------------------------------------------------------------------------


 

shares of Common Stock, and such Common Stock constitutes all of the Voting
Securities of the Company beneficially owned by the members of the Lane Five
Group.  No member of the Lane Five Group shares beneficial ownership with
respect to any such shares of Common Stock with a Person that is not directly or
indirectly controlled by Ms. Rapuano, except to the extent of deemed shared
beneficial ownership with the Kamin Parties.

 

c.                                       The Kamin Parties, jointly and
severally, represent and warrant that as of the date of this Agreement, the
Kamin Group beneficially owns an aggregate of 137,591 shares of Common Stock,
and such Common Stock constitutes all of the Voting Securities of the Company
beneficially owned by the members of the Kamin Group.  No member of the Kamin
Group shares beneficial ownership with respect to any such shares of Common
Stock with a Person that is not directly or indirectly controlled by Mr. Kamin,
except to the extent of deemed shared beneficial ownership with the Lane Five
Parties.

 

d.                                      The Company hereby represents that this
Agreement has been duly authorized, executed and delivered by it and is a legal,
valid and binding obligation of the Company, enforceable against the Company and
its directors in their capacity as such in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles.

 

16.                               As used in this Agreement, the following terms
shall have the meanings set forth below:

 

a.                                      “Affiliate” and “Associate” each shall
have the meanings set forth in Rule 12b-2 under the Exchange Act and shall
include Persons that become Affiliates or Associates of any Person subsequent to
the date of this Agreement.

 

b.                                      “Annual Meeting” means the annual
meeting of the Company’s stockholders and any adjournment or postponement of the
same.

 

c.                                       “beneficially owns” (or comparable
variations thereof) has the meaning set forth in Rule 13d-3 promulgated under
the Exchange Act.

 

d.                                      “Business Day” means any day other than
a Saturday, Sunday or a day on which banks in New York City are authorized or
obligated by applicable law or executive order to close or are otherwise
generally closed.

 

e.                                       “Investor Group” means, collectively,
the Kamin Group and the Lane Five Group.

 

f.                                        “Investor Parties” means,
collectively, the Lane Five Parties and the Kamin Parties.

 

g.                                       “Kamin Group” means, collectively, the
Kamin Parties, the Peter H. Kamin Revocable Trust, the Peter H. Kamin Roth IRA,
the Peter H. Kamin Family Foundation and the Affiliates and Associates of each
foregoing entity and each Kamin Party.

 

8

--------------------------------------------------------------------------------


 

h.                                      “Lane Five Group” means, collectively,
the Lane Five Parties and the Affiliates and Associates of each Lane Five Party.

 

i.                                          “Person” means any individual,
general or limited partnership, corporation, limited liability or unlimited
liability company, joint venture, estate, trust, group, association,
governmental entity or other entity of any kind or structure, foreign or
domestic.

 

j.                                         “Voting Securities” means the shares
of Common Stock and any other securities of the Company entitled to vote in the
election of directors, or securities convertible into, or exercisable or
exchangeable for, such Common Stock or other securities, whether or not such
voting rights are subject to the passage of time or other contingencies.

 

17.                               The parties recognize and agree that if for
any reason any of the provisions of this Agreement are not performed in
accordance with their specific terms or are otherwise breached, immediate and
irreparable harm or injury may be caused for which money damages would not be an
adequate remedy.  Accordingly, each party agrees that, in addition to any other
remedies that may be available, each other party affected thereby shall be
entitled to seek an injunction (without posting a bond or other undertaking)
restraining any violation or threatened violation of the provisions of this
Agreement.  In the event that any action shall be brought in equity to enforce
the provisions of this Agreement, no party shall allege, and each party hereby
waives the defense, that there is an adequate remedy at law.

 

18.                               This Agreement constitutes the only agreement
between the parties hereto and the Company with respect to the subject matter
hereof and supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written.  This Agreement shall be binding upon and
inure to the benefit of the parties named herein and their respective successors
and permitted assigns.  No party may assign (including by operation of law) or
otherwise transfer either this Agreement or any of its rights, interests or
obligations hereunder without the prior written approval of each other party
affected thereby.  Any purported assignment or transfer without such consent
shall be void.  No amendment, modification, supplement or waiver of any
provision of this Agreement shall be effective unless it is in writing and
signed by the party or parties hereto affected thereby, and then only in the
specific instance and for the specific purpose stated therein.  Any waiver by
any party hereto of a breach of any provision of this Agreement shall not
operate as or be construed to be a waiver of any other breach of such provision
or of any breach of any other provision of this Agreement.  The failure of a
party hereto to insist upon strict adherence to any term of this Agreement on
one or more occasions shall not be considered a waiver or deprive that party of
the right thereafter to insist upon strict adherence to that term or any other
term of this Agreement.

 

19.                               If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement shall remain in full force and effect.

 

20.                               This Agreement, and any dispute arising out
of, relating to or in connection with this Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to its conflict of laws principles.  Each of the parties hereto (a) consents to
the exclusive personal jurisdiction and venue in any action to enforce this
Agreement

 

9

--------------------------------------------------------------------------------


 

in the federal or state courts located in Wilmington, Delaware; (b) agrees that
it shall not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court; (c) agrees to accept service of
process in any manner permitted by applicable law or court rules and (d) agrees
that it shall not bring any action relating to this Agreement in any court other
than the federal or state courts located in Wilmington, Delaware.  Each of the
parties hereto waives any right to trial by jury with respect to any action,
suit or proceeding arising out of or related to this Agreement.

 

21.                               This Agreement is solely for the benefit of
the parties hereto and is not enforceable by any other Person.

 

22.                               Any notice or other communication required or
permitted hereunder shall be in writing and shall be deemed given when delivered
in person, by overnight courier, by facsimile transmission (with receipt
confirmed by telephone or by automatic transmission report) or two Business Days
after being sent by registered or certified mail (postage prepaid, return
receipt requested), as follows:

 

If to the Company:

 

Ambassadors Group, Inc.

Dwight D. Eisenhower Building

2001 South Flint Road

Spokane, WA 99224
Attn:  Chief Executive Officer
Facsimile:  (509) 590-4349

 

with copies (which shall not constitute notice to the Company) to:

 

Gibson, Dunn & Crutcher LLP
2029 Century Park East
Los Angeles, CA 90067-3026
Attn:  Jonathan Layne
Facsimile:  (310) 552-7053

 

If to any member of the Lane Five Group:

 

Lane Five Capital
1122 Kenilworth Drive, Suite 313
Towson, MD 21204
Attn:     Lisa O’Dell Rapuano
Facsimile:  (443) 921-2098

 

If to any member of the Kamin Group:

 

3K Limited Partnership

20 Custom House Street, Suite 610

Boston, Massachusetts 02110
Attn:  Peter H. Kamin
Facsimile:  (617) 531-5450

 

10

--------------------------------------------------------------------------------


 

In either case, with copies (which shall not constitute notice) to:

 

Kleinberg, Kaplan, Wolff & Cohen, P.C.

551 Fifth Avenue

New York, New York 10176

Attn: Christopher P. Davis

Facsimile: (212) 986-8866

 

Any party may by notice given in accordance with this Section to the other
parties designate updated information for notices hereunder.

 

23.                               Each party hereto and its counsel cooperated
and participated in the drafting and preparation of this Agreement, and any and
all drafts relating thereto exchanged among the parties shall be deemed the work
product of all of the parties and may not be construed against any party by
reason of its drafting or preparation.  Accordingly, any rule of law or any
legal decision that would require interpretation of any ambiguities in this
Agreement against any party hereto that drafted or prepared it is of no
application and is hereby expressly waived by each of the parties, and any
controversy over interpretations of this Agreement shall be decided without
regard to events of drafting or preparation.

 

24.                               Each party hereto shall be responsible for its
own fees and expenses incurred in connection with the negotiation, execution and
effectuation of this Agreement, the Solicitation Materials and the matters
contemplated hereby.  Notwithstanding the foregoing, the Company shall reimburse
the Lane Five Parties by wire transfer of immediately available funds in the
amount of U.S. $50,000 to such account as may be designated in writing by Ms.
Rapuano within 2 business days of the date this Agreement is executed by all
parties hereto.

 

25.                               This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

 

26.                               When a reference is made in this Agreement to
a Section, such reference shall be to a Section of this Agreement, unless
otherwise indicated.  The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  Whenever the words “include,” “includes” and “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”  The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  The word “will”
shall be construed to have the same meaning as the word “shall.”  The words
“date hereof” will refer to the date of this Agreement.  The word “or” is not
exclusive.  The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms.  Any agreement, instrument,
law, rule or statute defined or referred to

 

11

--------------------------------------------------------------------------------


 

herein means, unless otherwise indicated, such agreement, instrument, law, rule
or statute as from time to time amended, modified or supplemented.

 

27.                               Notwithstanding any provision herein (other
than the second paragraph of Section 12): (a) all obligations in this Agreement
of the Investor Group will terminate upon a material breach of this Agreement by
the Company, any of its officers or directors, the Board or any committees of
the Board and (b) all obligations in this Agreement of the Company, its officers
and directors, the Board and any committees of the Board will terminate upon a
material breach of this agreement by any member of the Investor Group.

 

[Remainder of Page Intentionally Blank; Signature Pages Follow]

 

12

--------------------------------------------------------------------------------


 

If the terms of this Agreement are in accordance with your understandings,
please sign and return an executed counterpart of this Agreement, whereupon this
Agreement shall constitute a binding agreement among us.

 

 

AMBASSADORS GROUP, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Accepted and agreed to as of the first date on the first page hereof:

 

LANE FIVE CAPITAL MANAGEMENT, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

LANE FIVE CAPITAL MANAGEMENT LP

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

LANE FIVE PARTNERS LP

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

LANE FIVE PARTNERS GP LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Lisa O’Dell Rapuano

 

 

 

 

By:

 

 

 

 

 

Peter H. Kamin

 

 

 

 

By:

 

 

 

 

 

3K LIMITED PARTNERSHIP

 

 

 

 

By:

 

 

Name:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A:

 

Board Policies

 

--------------------------------------------------------------------------------